FOSTER, Justice.
Appellant was indicted, tried and convicted in the Circuit Court of Lauderdale County of murder in the first degree and his punishment fixed at life imprisonment in the state penitentiary.
The indictment is in proper form and charges murder in the first degree. The record shows due arraignment and plea of ■“not guilty,” and that the accused was represented by able counsel at all stages of his trial and sentence.
The verdict of the jury was “We the jury find the defendant guilty as charged of first degree murder and fix his sentence at life imprisonment in the state penitentiary.” The verdict of the jury being considered by the court, defendant was found guilty as charged by said jury and his sentence was duly pronounced pursuant thereto.
There is no compliance with the requirements of section 827(1) et seq., Title 7, Code, Pocket Part, nor with Supreme Court Rule 48, Title 7, Code of 1940, Appendix, adopted June 28, 1944.
With no evidence before the Court our consideration of necessity is confined to matters contained in the record proper.
It results that the judgment of the circuit court must stand affirmed.
Affirmed.
BROWN, LAWSON, SIMPSON and STAKELY, JJ., concur.